Exhibit 10.20

Executive Incentive Plan

On May 12, 2009, the Compensation Committee of the Board of Directors (the
“Committee”) of American Superconductor Corporation (the “Company”), as well as
the Board of Directors of the Company, approved an executive incentive plan for
the Company’s fiscal year ending March 31, 2010 (“fiscal 2009”). Participants in
the plan include the Company’s Chief Executive Officer and all other executive
officers. The Committee is responsible for determining the payout under the plan
to each executive officer except the Chief Executive Officer. The Board of
Directors of the Company determines the payout under the plan for the Chief
Executive Officer, taking into account the recommendation received from the
Committee.

Pursuant to the plan, the Committee designated for each executive officer a
target cash incentive amount, expressed as a percentage of the officer’s base
salary. In establishing these targets, the Committee took into account for each
officer the level of total compensation including base salary, cash incentive
and equity paid by similar companies for comparable positions based on market
data compiled by the Company’s outside compensation consultant Pearl Meyer &
Company and the Company’s Vice President of Human Resources.

The amount of the incentive award actually paid to each executive officer may be
less than or greater than the executive’s target cash incentive, with the amount
capped at 156% of the target incentive. Individual incentive awards will be
determined following the end of fiscal 2009 based on the following factors and
their corresponding weightings:

 

  •  

the Company’s net income (loss) before amortization of acquisition-related
intangibles, restructuring and impairments, stock-based compensation expense,
other unusual charges and any tax effects related to these items for fiscal 2009
as compared to the target established by the Committee – 40%

 

  •  

the executive’s achievement of individual, measurable objectives during fiscal
2009 as determined by the Committee for all executives with the exception of the
Chief Executive Officer, who is evaluated by the Board of Directors – 40%

 

  •  

the executive’s overall contribution during fiscal 2009 towards the achievement
of the Company’s financial and non-financial objectives (subjective performance
measure) – 20%

The following table sets forth each current executive officer’s target cash
incentive for fiscal 2009.

 

Executive Officer

  

Title

   Target Incentive as % of
Base Salary   Target Incentive

Gregory J. Yurek

   Chief Executive Officer and President    60%   $ 360,000

Charles W. Stankiewicz

   Executive Vice President and General Manager, AMSC Power Systems    50%   $
156,000

David A. Henry

   Senior Vice President, Chief Financial Officer, Treasurer and Secretary   
50%   $ 140,000

Daniel P. McGahn

   Senior Vice President and General Manager, AMSC Superconductors    50%   $
130,000

Angelo R. Santamaria

   Senior Vice President, Global Manufacturing Operations    50%   $ 114,000

Timothy D. Poor

   Senior Vice President, Global Sales and Business Development    50%   $
110,000